DETAILED ACTION
Response to Amendment and
Status of the Claims
1.	Applicant’s amendment and response, submitted November 19, 2020, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1-20 and 22-32 are cancelled, claim 21 is amended, and claims 33-52 are newly added.  Claims 21 and 33-52 are pending.
2.	The scope of the independent invention that encompasses the elected subject matter was set forth in the previous Office Action, i.e.:
a method of achieving a benefit in a non-demented individual in need thereof, specifically increasing the number of synapses, comprising administering to the non-demented individual a composition comprising an omega-3 fatty acid (specifically docosahexaenoic acid (DHA)), choline, and a B vitamin. 
The remaining omega-3 fatty acids and choline-containing compounds of claim 21 that fall outside the scope of the independent invention are presently withdrawn from consideration.

Previous Claim Rejections - 35 USC § 102
3.	Claim 21 was previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurtman, Richard, U.S. 20110257109 A1.
	Applicant’s argument with respect to the rejection of claim 21 under 35 USC 102(a)(1) has been fully considered and is persuasive, in view of the amendment in order to incorporate a B Vitamin to the composition.  Therefore the rejection is withdrawn.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 44-49 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	Claims 44-48 each recite wherein the individual has an assessment, measurement, rating or score obtained “at baseline,” however it is not clear from the claim themselves what assays/tests etc are performed to determine/measure/obtain each initial assessment, measurement, rating or score. A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it.  Such a claim amounts to little more than a statement of intended results.  
	Claim 44 is also unclear because the term "low DHA status" is a relative term which renders the claim indefinite.  The term "low DHA status" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claim 46 is also unclear in the following aspects:
sic] in claim 46 is a relative term which renders the claim indefinite.  The term "low plasma homocysteine level" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, other aspects of indefiniteness of claim 46 are elaborated below. 
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 46 recites the broad recitation “wherein the …individual has a low a plasma homocysteine level at baseline,” [sic] and the claim also recites “of at least 12 mol/L,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 49 is also unclear in the following aspects: First, it is unclear what type and how much decrease is encompassed by the limitation “cognitive decline.” Second, a genotype indicating a patient is at risk for one type of cognitive disease/disorder would not be the same genotype for indicating another type of cognitive disease/disorder, and presently the claim encompasses individuals of varying age, gender, ethnic group etc.  Third, regarding “a genotype indicating risk of cognitive decline” in an individual, it is not clear how the determination of genotype is made. 
In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).  
	 New Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 21, 33-35, 39-41 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bredesen et al, WO 2014/151364 A1 (published September 25, 2014).
	Instant claim 21 recites a method of achieving a benefit selected from decreasing brain atrophy, increasing or maintaining number of synapses, increasing or maintaining amyloid- phagocytosis, and decreasing neuroinflammation, and combinations thereof, (specifically increasing or maintaining number of synapses (claim 34)), in a non-demented individual in need thereof, comprising administering to the non-demented individual a therapeutically effective amount of a composition comprising an omega-3 fatty acid (more specifically docosahexaenoic acid (DHA) (claim 35), choline (more specifically choline bitartrate (claim 39) or choline chloride, citicoline, L-alpha-glycerophosphocholine, lecithin, phosphatidylcholine, and mixtures thereof (claim 52), and a B vitamin (more specifically Vitamin B1, Vitamin B2, Vitamin B3, Vitamin B5, claim 33). Claim 40 limits wherein the composition does not comprise an NO-donating compound. Claim 41 limits wherein the composition comprises an antioxidant selected from the group consisting of Vitamin C, Vitamin D, Vitamin E, selenium and mixtures thereof.
	Bredesen et al teach and recite a method of improving synaptic formation or maintenance in a subject (see claim 39), comprising administering to said subject the supplement of any one of claims 1 to 36, wherein claim 19 recites a supplement comprising choline in the form of choline bitartrate, citicholine or L-alpha glyceryl-phosphorylcholine (which is the same as Applicant’s “L-alpha- glycerol-phosphocholine”), one or more omega-3 fatty acids selected from DHA and EPA (see claim 14), and one or more B vitamins selected from the group consisting of thiamine (vitamin B1), pantothenic acid (vitamin B5), folate (vitamin B9), and methylcobalamin, hydroxocobalamin, and/or cyanocobalamin (each a form of vitamin B12), (see claim 3) and vitamin D (see claim 1).  The recited supplement of Bredesen et al does not comprise an NO-donating compound.
 	Regarding the additional elements present in the supplement of Bresden et al, the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. In contrast, the court noted the phrase “group consisting of” is a closed term, which is often used in claim drafting to signal a “Markush group” that is by its nature closed. Id. The court also emphasized that reference to “first,” “second,” and “third” blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id. See MPEP 2111.03 Transitional Phrases [R-08.2012].
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


New Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 36-38, 42, 43 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Bredesen et al as applied to claim 21 above, in view of Bredesen et al, WO 2014/151364 A1. 
	Instant claim 21 is directed to a method of achieving a benefit selected from decreasing brain atrophy, increasing or maintaining number of synapses, increasing or maintaining amyloid- phagocytosis, and decreasing neuroinflammation, and combinations thereof, (specifically increasing or maintaining number of synapses), in a non-demented individual in need thereof, comprising administering to the non-demented individual a therapeutically effective amount of a composition comprising an omega-3 fatty acid, choline and a B vitamin. Claims 36-38 limit the daily dosage of choline, DHA and EPA. Claims 42 and 43 limit the daily dose of Vitamin B12. Claim 50 limits wherein the non-demented individual is an older adult or an elderly human (claim 51).
Bredesen et al have been elaborated in the preceding rejection under 35 USC 102(a)(1). Accordingly, Bredesen et al teach a method of improving synaptic formation or maintenance in a subject comprising administering to said subject a supplement comprising choline, one or more omega-3 fatty acids, and one or more B vitamins, but do not teach a supplement that embodies the daily doses of each of the above ingredients, or limit the subject population.
	Bredesen et al teach a method of improving synaptic formation or maintenance in a subject, wherein the subject has at least one symptom associated with attention deficit disorder (ADD), and attention deficit hyperactive disorder (ADHD), sensory integration disorder, any learning or attention disorder (e.g. dyslexia), (see page 4, lines 26-30), each of which subject populations encompass a non-demented individual, as required by the claims. Bredesen et al teach wherein the subject is an adult human (see page 10, lines 12-13). Merriam-Webster dictionary, definition of adult is a fully developed and mature individual; therefore adult human as taught by Bredesen et al encompasses “older adult,” (as required by instant claim 50) and “elderly human” (as required by instant claim 51).
	Accordingly, one of ordinary skill in the art would have recognized that the results of the administration of the supplement taught by Bredesen et al in an older adult and/or elderly human were predictable, i.e. improved synaptic formation or maintenance in a subject in need thereof.
	Regarding the daily dose of choline, Bredesen et al teach a preferred dosage range of about 100 mg to about 2000 mg of choline (in the form of “Alpha GPC,” choline bitartrate or citicoline, see pages 30-31), which overlaps the 55 mg to 5500 mg choline prima facie case of obviousness, In re Peterson 65 USPQ2d 1379,1382 (Fed. Cir. 2003). Further, Bredesen et al’s use of the modifier “about” indicates that a precise amount is not required for operability, i.e. it is evident in view of the record that no criticality is associated with the amount of choline required by the claim. In view of the teaching of Bredesen et al, a person of skill in the art would have understood that any amount close to the range of 100 mg to 2000 mg would reasonably be expected to be effective.
Regarding the daily dose of DHA, Bredesen et al teach a preferred amount of about 100 mg to about 2000 mg (see page 29, line 14), which completely encompasses the 0.5 g to 1.0 g (i.e. 500 mg to 1000 mg) per day as required by instant claim 37.  Regarding the daily dose of EPA, Bredesen et al teach a preferred amount of about 100 mg to about 2000 mg (see page 29, line 14), which completely encompasses the 0.5 g to 1.0 g (i.e. 500 mg to 1000 mg) per day range as required by instant claim 38.
	Regarding the daily dose of vitamin B12, the upper end of the range of 0.002 mg to 0.4 mg as required by instant claim 42 is reasonably suggested by “about 0.5 mg” as taught by Bredesen et al (see page 18, line 25), because Bredesen et al’s use of the modifier “about” indicates that a precise amount is not required for operability, i.e. it is evident in view of the record that no criticality is associated with the amount of vitamin B12 required by the claim. In view of the teaching of Bredesen et al, a person of skill in the art would have understood that any amount close to 0.5 mg, such as 0.4 mg or 0.3 mg, would reasonably be expected to be effective.
	Therefore a prima facie case of obviousness is established.
Claim Objections
11.	Claims 49-52 are objected to for being dependent on claim 1, which has been cancelled.  Appropriate correction is required.
Conclusion
12.	In conclusion, claims 21 and 33-52 are pending in the application. Claims 21 and 33-52 are rejected.  No claim is presently allowable.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628
February 16, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611